Name: 81/759/EEC: Commission Decision of 25 August 1981 authorizing Ireland not to apply Community treatment to footwear other than footwear with uppers of textile fabric, falling within subheading ex 64.02 B of the Common Customs Tariff and originating in Taiwan (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-09-29

 Avis juridique important|31981D075981/759/EEC: Commission Decision of 25 August 1981 authorizing Ireland not to apply Community treatment to footwear other than footwear with uppers of textile fabric, falling within subheading ex 64.02 B of the Common Customs Tariff and originating in Taiwan (Only the English text is authentic) Official Journal L 275 , 29/09/1981 P. 0044****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 25 AUGUST 1981 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO FOOTWEAR OTHER THAN FOOTWEAR WITH UPPERS OF TEXTILE FABRIC , FALLING WITHIN SUBHEADING EX 64.02 B OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN TAIWAN ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/759/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 29 JULY 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE IRISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO FOOTWEAR OTHER THAN FOOTWEAR WITH UPPERS OF LEATHER FALLING WITHIN SUBHEADING EX 64.02 B OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS , BY DECISION OF 7 AUGUST 1981 , THE COMMISSION HAS AUTHORIZED IRELAND NOT TO APPLY COMMUNITY TREATMENT TO FOOTWEAR WITH UPPERS OF TEXTILE FABRIC , FALLING WITHIN SUBHEADING EX 64.02 B OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE REASONING WHICH HAS JUSTIFIED THIS DECISION IN PRINCIPLE ALSO APPLIES TO FOOTWEAR OTHER THAN FOOTWEAR WITH UPPERS OF TEXTILE FABRIC , FALLING WITHIN SUBHEADING EX 64.02 B OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN TAIWAN ; WHEREAS , UNDER THESE CIRCUMSTANCES , AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS , HOWEVER , THE DURATION OF VALIDITY OF THIS AUTHORIZATION SHOULD BE LIMITED TO 31 OCTOBER 1981 IN ORDER TO PERMIT AN EVALUATION OF THE DEGREE AT WHICH THE QUOTA HAS ACTUALLY BEEN TAKEN UP TOWARDS THE END OF THE YEAR , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION // // EX 64.02 B // FOOTWEAR OTHER THAN FOOTWEAR WITH UPPERS OF TEXILE FABRIC // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN IRELAND FOR THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN OR UNTIL 31 OCTOBER 1981 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 25 AUGUST 1981 . FOR THE COMMISSION EDGARD PISANI MEMBER OF THE COMMISSION